UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): October 25, 2010 Commission Registrant, State of Incorporation, I.R.S. Employer File Number Address and Telephone Number Identification No. 1-8809 SCANA Corporation 57-0784499 (a South Carolina corporation) arkway, Cayce, South Carolina29033 (803) 217-9000 1-3375 South Carolina Electric & Gas Company 57-0248695 (a South Carolina corporation) arkway, Cayce, South Carolina29033 (803) 217-9000 Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) This combined Form 8-K is separately furnished by SCANA Corporation and South Carolina Electric & Gas Company.Information contained herein relating to any individual company is furnished by such company on its own behalf.Each company makes no representation as to information relating to the other company. Item 7.01REGULATION FD DISCLOSURE Earlier this year, the South Carolina Supreme Court ruled that the contingency reserve of $438 million under South Carolina Electric & Gas Company'sBase Load Review Act order could not be pre-approved as thePublic Service Commission of South Carolina (PSC) had done. Instead, the Company is now required to submit costs above its base budget for approval by thePSC as they are identified to specific budget items. At a briefing for the PSC this morning, SCANA’s Chief Financial Officer, Jimmy Addison will update the commission on the Company's plans to address this changefor the specificitems identified to date. Specifically, he will disclose that the Companyanticipates filing within the next 30 daysfor an amount estimated to be between $150 million and $200 million, in 2007 dollars.The costs in question would be incurred over the course of the construction project which is scheduled to be completed in 2019. The Company still anticipates completing the project within the original budget estimate that included the contingency projection of $438 million and is simply responding to thecourt's decision by seeking commission approval to reclassify these costs fromcontingency funds to specific budget categories.SCE&G’s 55% share of the project’s cost with that contingency is $4.5 billion in 2007 dollars. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, each of the registrants has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized.The signature of each registrant shall be deemed to relate only to matters having reference to such registrant and any subsidiaries thereof. SCANA Corporation South Carolina Electric & Gas Company (Registrants) October 25, 2010 By: /s/James E. Swan, IV James E. Swan, IV Controller
